



Exhibit 10.5
NON-RECOURSE CARVE-OUT GUARANTY AGREEMENT
This NON-RECOURSE CARVE-OUT GUARANTY AGREEMENT (this “Guaranty”) is executed as
of March 18, 2019 by ALLEGIANT TRAVEL COMPANY, a Nevada corporation, having an
address at 1201 N. Town Center Drive, Las Vegas, Nevada 89144 (“Guarantor”), for
the benefit of TPG SPECIALTY LENDING, INC., a Delaware corporation, having an
address at 2100 McKinney Avenue, Suite 1030, Dallas, TX 75201 (together with its
successors and assigns, hereinafter referred to as “Agent”), for the benefit of
TPG SPECIALTY LENDING, INC., a Delaware corporation, SSPC 1, LLC, a Delaware
limited liability company, and SSPC 2, LLC, a Delaware limited liability
company, each having an address at 2100 McKinney Avenue, Suite 1030, Dallas, TX
75201, collectively, as lender (together with their respective successors and
assigns, individually or collectively as the context may require, “Lender”).
W I T N E S S E T H:
A.    Lender is prepared to make a loan to SUNSEEKER FLORIDA, INC., a Florida
corporation, having its principal place of business at 1201 N. Town Center
Drive, Las Vegas, Nevada 89144 (together with its permitted successors and
assigns, “Borrower”) in the maximum aggregate principal amount of up to ONE
HUNDRED SEVENTY-FIVE MILLION AND NO/100 DOLLARS ($175,000,000.00) (the “Loan”)
pursuant to that certain Construction Loan Agreement (the “Loan Agreement”), of
even date herewith among Borrower, Agent and Lender (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”), which Loan is evidenced by, among other things, that certain
Promissory Note made by Borrower in favor of Lender (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Note”) and is secured by, among other things, that certain Mortgage, Assignment
of Leases and Rents and Security Agreement of even date herewith from Borrower
for the benefit of Agent and Lender (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Mortgage”),
which Mortgage encumbers certain real property (the “Property”) more
particularly described therein. Capitalized terms not otherwise defined herein
shall have the meanings set forth in the Loan Agreement.
B.    Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees the payment and performance
to Lender and Agent of the Guaranteed Obligations (as defined below).
C.    Guarantor is the owner of 100% of the indirect interests in Borrower, and
Guarantor will directly benefit from Lender’s making the Loan to Borrower.
NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower and to
extend such additional credit as Lender and Agent may from time to time agree to
extend under the Loan Documents, and for other good and valuable consideration,
the receipt and legal sufficiency of which are hereby acknowledged, the parties
do hereby agree as follows:
ARTICLE 1
NATURE AND SCOPE OF GUARANTY
Section 1.1.    Guaranty of Obligations.
(a)    Guarantor hereby absolutely, irrevocably and unconditionally guarantees
to Lender and Agent and their successors and assigns the payment and performance
of the Guaranteed Obligations (as defined below) as and when the same shall be
due and payable, whether by lapse of time, by acceleration of maturity or
otherwise. Guarantor hereby irrevocably and unconditionally covenants and agrees
that it is liable for the Guaranteed Obligations as a primary obligor.
(b)    As used herein, the term “Guaranteed Obligations” means the Section 9.4
Obligations.




--------------------------------------------------------------------------------





(c)    Guarantor acknowledges and agrees that no Borrower equity (including the
Required Equity or any Borrower Funds) contributed by Borrower at any time
during the term of the Loan (whether such Borrower equity was initially
contributed by Borrower as required by the Loan Agreement on the Closing Date or
was or is subsequently contributed after the Closing Date) shall in any event be
applied to reduce (or be deemed to be applied in reduction of) Guarantor’s
repayment obligations under this Guaranty, other than to the extent such
Borrower equity is contributed specifically to be applied to the Guaranteed
Obligations following demand by Lender hereunder. Guarantor shall not receive
any credit against the Guaranteed Obligations for any sums applied, from time to
time, in reduction of the Indebtedness (including any proceeds received by
Lender upon realization of any of the collateral securing the Note) until such
time as Lender shall have received sums sufficient to repay (i) all fees, costs,
and expenses payable with respect to the Note, (ii) all accrued and unpaid
interest due under or with respect to the Note, and (iii) principal repayments.
Guarantor hereby consents to Lender’s application of payments of any kind,
including through the proceeds of the realization on collateral, to any of the
foregoing fees, costs or expenses, or interest or principal, in such order as
Lender may elect, it being the understanding and agreement of Guarantor that
Lender shall be entitled to apply such proceeds in a manner designed to maximize
Lender’s recovery hereunder. Without limitation of the foregoing, Guarantor
hereby irrevocably agrees that amounts bid and paid at any foreclosure sale or
other realization on collateral for the Note shall be binding for determining
the reduction of any obligation of any Guarantor hereunder.
(d)    Notwithstanding anything to the contrary in this Guaranty or in any of
the other Loan Documents, neither Agent nor Lender shall be deemed to have
waived any right which Agent and/or Lender may have under Section 506(a),
506(b), 1111(b) or any other provisions of the Bankruptcy Code to file a claim
for the full amount of the Obligations and/or to require that all Collateral
shall continue to secure all of the Obligations owing to Agent and Lender in
accordance with the Loan Documents.
Section 1.2.    Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
The obligations of Guarantor under this Guaranty shall be unlimited in amount
and primary, irrevocable, direct and immediate and not conditional or contingent
upon pursuit by Lender or Agent of any remedies it may have against Borrower
under the Loan Agreement or the other Loan Documents or any remedies it might
have against any other Person. This Guaranty may not be revoked by Guarantor and
shall continue to be effective with respect to any Guaranteed Obligations
arising or created after any attempted revocation by Guarantor; provided,
however, that such obligations shall not exceed the amount of the Guaranteed
Obligations together with other amounts specifically recoverable hereunder. The
fact that at any time or from time to time the Guaranteed Obligations may be
increased or reduced or otherwise modified in any manner or to any extent shall
not release, diminish or discharge the obligation of Guarantor to Lender and
Agent with respect to the Guaranteed Obligations. This Guaranty may be enforced
by Agent (on behalf of Lender and any subsequent holder of the Note) and shall
not be discharged by the assignment or negotiation of all or any part of the
Loan.
Section 1.3.    Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender and Agent
hereunder shall not be reduced, discharged or released because or by reason of
any existing or future offset, claim or defense of Borrower or any other Person
(including, without limitation, Guarantor) against Lender and Agent or against
payment of the Guaranteed Obligations, whether such offset, claim or defense
arises in connection with the Guaranteed Obligations (or the transactions
creating the Guaranteed Obligations) or otherwise other than indefeasible
payment in full of the Guaranteed Obligations. Lender’s and Agent’s rights under
this Guaranty shall be in addition to all rights of Lender and Agent under the
Note, the Mortgage and the other Loan Documents. FURTHER, PAYMENTS MADE BY
GUARANTOR UNDER THIS GUARANTY SHALL NOT REDUCE IN ANY RESPECT BORROWER’S
OBLIGATIONS AND LIABILITIES UNDER THE NOTE, THE MORTGAGE OR THE OTHER LOAN
DOCUMENTS EXCEPT WITH RESPECT TO, AND TO THE EXTENT OF, BORROWER’S OBLIGATION
AND LIABILITY FOR THE PAYMENT MADE BY GUARANTOR.
Section 1.4.    Payment By Guarantor. If all or any part of the Guaranteed
Obligations shall not be immediately paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, immediately upon demand by Agent or
Lender and without presentment, protest, notice of protest, notice of
non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever, all such notices
being hereby waived by Guarantor, pay in lawful money of the United States of
America, the amount due on the Guaranteed Obligations to Lender or Agent at
Lender’s or Agent’s address as set forth herein. Such demand(s) may




--------------------------------------------------------------------------------





be made at any time coincident with or after the time for payment of all or part
of the Guaranteed Obligations and may be made from time to time with respect to
the same or different items of Guaranteed Obligations. Such demand shall be
deemed made, given and received in accordance with the notice provisions hereof.
Upon the commencement of a case under the Bankruptcy Code with respect to
Borrower which qualifies as a Springing Recourse Event, this Guaranty shall
become immediately due and payable without demand (which demand is specifically
waived) against Guarantor or Borrower with regard to all Guaranteed Obligations.
Upon the commencement of a case under the Bankruptcy Code with respect to
Borrower that does not qualify as a Springing Recourse Event the Guaranteed
Obligations constituting Section 9.4 Obligations under clause (i) and (iii) of
such definition (as defined in the Loan Agreement) but not under clause (ii) of
such definition shall become immediately due and payable without demand (which
demand is specifically waived) against Guarantor or Borrower with respect to all
such clause (i) and clause (ii) obligations that are then or thereafter
outstanding and unpaid. If Guarantor’s liability under this Section arises as a
result of an involuntary bankruptcy proceeding commenced against Borrower or
Guarantor and such involuntary bankruptcy proceeding does not otherwise
constitute a Springing Recourse Event, then, if such involuntary bankruptcy
proceeding is dismissed within ninety (90) days, Guarantor shall be relieved of
any liability that arose solely as a result of such involuntary bankruptcy
proceeding.
Section 1.5.    No Duty To Pursue Others. It shall not be necessary for Lender
or Agent (and Guarantor hereby waives any rights which Guarantor may have to
require Lender or Agent), in order to enforce the obligations of Guarantor
hereunder, first to (i) institute suit or exhaust its remedies against Borrower
or others liable on the Loan or the Guaranteed Obligations or any other Person,
(ii) enforce Lender’s and Agent’s rights against any collateral which shall ever
have been given to secure the Loan, (iii) enforce Lender’s and Agent’s rights
against any other guarantors of the Guaranteed Obligations, (iv) join Borrower
or any others liable on the Guaranteed Obligations in any action seeking to
enforce this Guaranty, (v) exhaust any remedies available to Lender and Agent
against any collateral which shall ever have been given to secure the Loan, or
(vi) resort to any other means of obtaining payment of the Guaranteed
Obligations. Neither Lender nor Agent shall be required to mitigate damages or
take any other action to reduce, collect or enforce the Guaranteed Obligations.
Section 1.6.    Waivers.
(a)    Guarantor agrees to the provisions of the Loan Documents and with respect
thereto hereby waives notice (to the extent such notice is not otherwise
expressly required pursuant to the terms of one of the other Loan Documents) of
(i) any loans or advances made by Lender to Borrower, (ii) acceptance of this
Guaranty, (iii) any amendment or extension of the Note, the Mortgage, the Loan
Agreement or any other Loan Document, (iv) the execution and delivery by
Borrower, Agent and Lender of any other loan or credit agreement or of
Borrower’s execution and delivery of any promissory note or other document
arising under the Loan Documents or in connection with the Property, (v) the
occurrence of (A) any breach by Borrower of any of the terms or conditions of
the Loan Agreement or any of the other Loan Documents, or (B) an Event of
Default, (vi) Lender’s or Agent’s transfer or disposition of the Guaranteed
Obligations, or any part thereof, (vii) the sale or foreclosure (or the posting
or advertising for the sale or foreclosure) of any collateral for the Guaranteed
Obligations, (viii) protest, proof of non-payment or default by Borrower, or
(ix) any other action at any time taken or omitted by Lender or Agent and,
generally, all demands and notices of every kind in connection with this
Guaranty, the Loan Documents, any documents or agreements evidencing, securing
or relating to any of the Guaranteed Obligations and/or the obligations hereby
guaranteed.
(b)    Guarantor hereby expressly waives and releases all claims, objections and
defenses it may have as a potential surety for Borrower and agrees not to assert
any such matters in opposition to the enforcement of Agent’s or Lender’s rights
under this Guaranty.
Section 1.7.    Payment of Expenses. In the event that Guarantor shall breach or
fail to timely perform any provisions of this Guaranty, Guarantor shall,
immediately upon written demand by Lender or Agent, pay Lender or Agent all
out-of-pocket costs and expenses (including court costs and reasonable
attorneys’ fees) incurred by Lender or Agent in the enforcement hereof or the
preservation of Lender’s and Agent’s rights hereunder, and if not paid within
five (5) days of such written demand, Guarantor shall pay interest thereon at
the Default Rate from and after the date of the written demand of Lender or
Agent until such expenses are paid to Agent; provided, however, if an Event of
Default under the Loan Documents has occurred and is continuing on the date such
expenses are incurred by Agent,




--------------------------------------------------------------------------------





such interest shall accrue from and after the date such expenses are incurred
until such expenses are paid to Agent. The covenants contained in this Section
shall survive the payment and performance of the Guaranteed Obligations.
Section 1.8.    Effect of Bankruptcy. In the event that pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder, (a) Lender or Agent must rescind
or restore any payment or any part thereof received by Lender or Agent in
satisfaction of the Guaranteed Obligations, as set forth herein, any prior
release or discharge from the terms of this Guaranty given to Guarantor by
Lender or Agent shall be without effect, and this Guaranty shall remain (or
shall be reinstated to be) in full force and effect, and (b) notwithstanding any
other provision of this Guaranty, (i) all amounts then or thereafter payable
hereunder shall be and remain immediately due and payable and (ii) Guarantor
hereby waives all demands and notices of every kind. It is the intention of
Borrower and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance.
Section 1.9.    Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
hereby unconditionally and irrevocably waives, releases and abrogates any and
all rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating Guarantor to the rights of
Lender or Agent), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from Borrower or any other
party liable for the payment of any or all of the Guaranteed Obligations for any
payment made by Guarantor under or in connection with this Guaranty or
otherwise, until the indefeasible payment in full of the Obligations under the
Loan Documents.
ARTICLE 2    
EVENTS AND CIRCUMSTANCES NOT REDUCING OR DISCHARGING GUARANTOR’S OBLIGATIONS
Guarantor hereby consents and agrees to each of the following and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following and waives any
common law, equitable, statutory or other rights (including, without limitation,
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:
Section 2.1.    Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Note, the Mortgage, the Loan Agreement, the other Loan Documents or any
other document, instrument, contract or understanding between Borrower, Agent
and Lender or any other parties pertaining to the Guaranteed Obligations or any
failure of Agent or Lender to notify Guarantor of any such action. In
furtherance and not in limitation of the foregoing, Guarantor authorizes Agent
and Lender, without giving notice to Guarantor or obtaining Guarantor’s consent
and without affecting the liability of Guarantor, from time to time to: (i)
approve modifications to the Property, the Project, the Construction Schedule,
the Plans and Specifications, the Business Plan, and the Project Budget, as and
when requested by Borrower; (ii) change the terms or conditions of disbursement
of the Loan or the Loan proceeds; (iii) otherwise modify or amend the Loan
Documents, including, without limitation, making changes in the terms of
repayment of the Loan or modifying, extending or renewing payment dates;
releasing or subordinating security in whole or in part; changing the interest
rate; or advancing additional funds in its discretion for purposes related to
the purposes specified in the Loan Agreement; or (iv) assign this Guaranty in
whole or in part in accordance with the assignment of all or any portion of the
Loan by Lender.
Section 2.2.    Adjustment. Any adjustment, indulgence, forbearance or
compromise that might be granted or given by Agent or Lender to Borrower or
Guarantor.
Section 2.3.    Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other Person at any time liable for
the payment of all or part of the Guaranteed Obligations; or any dissolution of
Borrower or Guarantor or any sale, lease or transfer of any or all of the assets
of Borrower or Guarantor or any changes in the direct or indirect shareholders,
partners or members, as applicable, of Borrower or Guarantor; or any
reorganization of Borrower or Guarantor.




--------------------------------------------------------------------------------





Section 2.4.    Invalidity of Guaranteed Obligations. The invalidity, illegality
or unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including, without limitation, the fact that (i) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(ii) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (iii) the officers or representatives executing the Note, the Mortgage,
the Loan Agreement or the other Loan Documents or otherwise creating the
Guaranteed Obligations acted in excess of their authority, (iv) the Guaranteed
Obligations violate applicable usury laws, (v) Borrower has valid defenses,
claims or offsets (whether at law, in equity or by agreement) which render the
Guaranteed Obligations wholly or partially uncollectible from Borrower, (vi) the
creation, performance or repayment of the Guaranteed Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Guaranteed Obligations or executed in connection with the Guaranteed
Obligations or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (vii) the Note, the Mortgage, the
Loan Agreement or any of the other Loan Documents have been forged or otherwise
are irregular or not genuine or authentic, it being agreed that Guarantor shall
remain liable hereon regardless of whether Borrower or any other Person be found
not liable on the Guaranteed Obligations or any part thereof for any reason.
Section 2.5.    Release of Obligors. Any full or partial release of the
liability of Borrower for the Guaranteed Obligations or any part thereof, or of
any co-guarantors, or of any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support from any other Person, and Guarantor has not been induced
to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other Persons (including Borrower) will be
liable to pay or perform the Guaranteed Obligations or that Lender or Agent will
look to other Persons (including Borrower) to pay or perform the Guaranteed
Obligations.
Section 2.6.    Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.
Section 2.7.    Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.
Section 2.8.    Care and Diligence. Except as and to the extent otherwise
provided in the Loan Documents, the failure of Agent or Lender or any other
party to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Agent or Lender (i) to take or prosecute
any action for the collection of any of the Guaranteed Obligations, or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations, in each
case except to the extent such failure results from Agent’s or Lender’s gross
negligence or willful misconduct.
Section 2.9.    Unenforceability. The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Obligations, or any part
thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized and agreed by Guarantor that Guarantor is not entering into this
Guaranty in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the
Guaranteed Obligations.
Section 2.10.    Offset. Any existing or future right of offset, claim or
defense of Borrower against Agent or Lender, or any other Person (including,
without limitation, Guarantor), or against payment of the Guaranteed
Obligations, whether such right of offset, claim or defense arises in connection
with the Guaranteed Obligations (or the transactions creating the Guaranteed
Obligations) or otherwise.




--------------------------------------------------------------------------------





Section 2.11.    Merger. The reorganization, merger or consolidation of Borrower
or Guarantor into or with any other Person.
Section 2.12.    Preference. Any payment by Borrower to Agent or Lender is held
to constitute a preference under bankruptcy laws or for any reason Agent or
Lender is required to refund such payment or pay such amount to Borrower or to
any other Person.
Section 2.13.    Other Actions Taken or Omitted. Any other action taken or
omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations or the security and collateral therefor, whether or not such action
or omission prejudices Guarantor or increases the likelihood that Guarantor will
be required to pay the Guaranteed Obligations pursuant to the terms hereof, it
being the unambiguous and unequivocal intention of Guarantor that Guarantor
shall be obligated to pay the Guaranteed Obligations when due, notwithstanding
any occurrence, circumstance, event, action or omission whatsoever, whether
contemplated or not contemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final indefeasible payment and satisfaction of the Guaranteed Obligations.
Section 2.14.    Independent Obligations. The obligations of Guarantor under
this Guaranty are independent of Borrower’s obligations under the Loan
Agreement, the Note and the other Loan Documents, and a separate action or
actions may be brought and prosecuted against Guarantor to enforce this
Guaranty, irrespective of whether an action is brought against Borrower or
whether Borrower is joined in any such action or more successive and/or
concurrent actions may be brought hereon against Guarantor either in the same
action, if any, brought against Borrower or in separate actions, as often as
Lender or Agent, in their sole discretion, may deem advisable. To the extent it
may lawfully do so, Guarantor, on behalf of itself and on behalf of each Person
claiming by, through or under Guarantor, hereby irrevocably and unconditionally
waives any right to object to Agent or Lender bringing simultaneous actions to
(i) recover the Guaranteed Obligations against Borrower under the Loan
Agreement, the Note or any other Loan Document, at law or in equity, or (ii)
recover any amounts due under this Guaranty, including, without limitation, any
rights of Guarantor or any Person claiming by, through or under this Guaranty,
may have under Sections 1301 and 1371 of the Real Property Actions and
Proceedings Law of the State of New York.
Section 2.15.    Survival. This Guaranty shall survive the exercise of remedies
following an Event of Default under the Loan Agreement or the other Loan
Documents, including, without limitation, a foreclosure of the Mortgage and/or
the Pledge Agreement and/or any exercise of remedies against any other
collateral given in connection with the Loan by Agent and/or Lender, and shall
remain in full force and effect until all sums due under the Loan Agreement and
the other Loan Documents have been satisfied and indefeasibly paid in full to
Lender and the Guaranteed Obligations accruing through the date of such
repayment have been fully performed and satisfied by Guarantor.
Section 2.16.    Exit Process Standstill. Notwithstanding any other provision of
this Guaranty, in the event Borrower properly initiates and complies with the
Exit Process under Section 10.12 of the Loan Agreement, the Standstill
provisions of the Loan Agreement shall commence and continue with respect to
this Guaranty and any and all enforcement hereof for the same time period and to
the same extent as provided in the Loan Agreement.
ARTICLE 3    
REPRESENTATIONS AND WARRANTIES
To induce Agent and Lender to enter into the Loan Documents and to extend credit
to Borrower, Guarantor represents and warrants to Agent and Lender as follows:
Section 3.1.    Benefit. Guarantor is an Affiliate of Borrower, is the indirect
owner of one hundred percent (100%) of the equity interests in Borrower and has
received, or will receive, direct or indirect benefit from the making of this
Guaranty with respect to the Guaranteed Obligations.
Section 3.2.    Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral




--------------------------------------------------------------------------------





intended to be created as security for the payment of the Note or Guaranteed
Obligations; however, Guarantor is not relying on such financial condition or
the collateral as an inducement to enter into this Guaranty.
Section 3.3.    No Representation By Agent or Lender. Neither Agent, Lender nor
any other party has made any representation, warranty or statement to Guarantor
in order to induce Guarantor to execute this Guaranty.
Section 3.4.    Inducement. Guarantor wishes to induce Lender to make the Loan
and Guarantor has determined that (i) it is in Guarantor’s best interest that
Guarantor induce Lender to make the Loan by entering into this Guaranty and (ii)
after giving effect to Guarantor’s probable liability on the Guaranteed
Obligations, Guarantor is receiving at least reasonably equivalent consideration
from Lender for entering into this Guaranty. Guarantor acknowledges that it has
been advised by Lender and Agent that Lender is unwilling to make the Loan
unless Guarantor enters into this Guaranty.
Section 3.5.    Guarantor’s Financial Condition. As of the date hereof, and
after giving effect to this Guaranty and the contingent obligation evidenced
hereby, Guarantor (a) is not insolvent and will not after entering into and
performing under this Guaranty be rendered insolvent, (b) has and will have
assets which, fairly valued, exceed its obligations, liabilities (including
contingent liabilities) and debts, and (c) has and will have property and assets
sufficient to satisfy and repay its obligations and liabilities, including the
Guaranteed Obligations. All financial data delivered to Agent relating to
Guarantor, including, without limitation those certain financial statements and
liquidity statements of Guarantor delivered to Lender in connection with the
making of the Loan and as part of the reporting required thereunder, (i) are
true, complete and correct in all material respects, (ii) accurately represent
the financial condition of Guarantor as of the date of such reports, and (iii)
to the extent audited by an independent certified public accounting firm, have
been prepared in accordance with GAAP or income tax reporting throughout the
periods covered, except as disclosed therein. To the extent required to be
disclosed in accordance with GAAP, Guarantor has no contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected in said financial statements. Since the date of such financial
statements, there has been no materially adverse change in the financial
condition, operations or business of Guarantor from that set forth in said
financial statements.
Section 3.6.    Legality. Guarantor has been duly organized since the date of
its formation and is, and has been since the date of its formation been, validly
existing and in good standing with requisite power and authority to transact the
businesses in which it is now engaged. Guarantor is, and has been since the date
of its formation, duly qualified to do business and is in good standing in each
jurisdiction where it is required to be so qualified in connection with its
businesses and operations. Guarantor has full power and authority to own its
assets and conduct its business. Guarantor possesses all rights, licenses,
permits and authorizations, governmental or otherwise, necessary to entitle it
to own its properties and to transact the businesses in which it is now engaged.
The execution, delivery and performance by Guarantor of this Guaranty and the
consummation of the transactions contemplated hereunder do not and will not
contravene or conflict with any law, statute or regulation whatsoever to which
Guarantor is subject, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
breach of, any indenture, mortgage, charge, lien, contract, agreement or other
instrument to which Guarantor is a party or which may be applicable to
Guarantor. Guarantor has the requisite legal power and authority to execute,
deliver and perform this Guaranty. The execution, delivery and performance
thereof, and the consummation of the transactions contemplated thereby, have
been duly authorized by all requisite action of Guarantor and no other
proceedings or authorizations on the part of Guarantor are necessary to
consummate such transactions. This Guaranty has been duly executed and delivered
by Guarantor. This Guaranty is a legal, valid and binding obligation of
Guarantor and is enforceable against Guarantor in accordance with its terms,
except as limited by bankruptcy, insolvency, reorganization or similar law of
general application affecting the rights and remedies of creditors, and
moratorium laws from time to time in effect, and except to the extent the
availability of equitable relief may be subject to the discretion of the court
for which any proceeding therefor may be brought.
Section 3.7.    Litigation. Except as disclosed to Lender in connection with the
Loan Agreement or other Loan Documents, there is no action, suit, proceeding or
investigation pending or, to the best of Guarantor’s knowledge, threatened
against Guarantor in any court or by or before any other Governmental Authority
which, if adversely




--------------------------------------------------------------------------------





determined, might materially and adversely affect the condition (financial or
otherwise) or business of Guarantor (such that the ability of Guarantor to carry
out the obligations contemplated by this Guaranty would be impaired).
Section 3.8.    Consent. No consent, approval or authorization under any
agreement to which Guarantor is a party is required for the execution, delivery
and performance by Guarantor of, or compliance by Guarantor with, this Guaranty
or the consummation of the transaction contemplated hereby.
Section 3.9.    Survival. All representations and warranties made by Guarantor
herein shall survive the execution hereof.
ARTICLE 4    
SUBORDINATION OF CERTAIN INDEBTEDNESS
Section 4.1.    Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, and whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be, created, or the manner in which they have been, or may
hereafter be, acquired by Guarantor. The Guarantor Claims shall include, without
limitation, all rights and claims of Guarantor against Borrower (arising as a
result of subrogation or otherwise) as a result of Guarantor’s payment of all or
a portion of the Guaranteed Obligations. Following the occurrence and during the
continuance of an Event of Default under the Loan Agreement, Guarantor shall not
receive or collect, directly or indirectly, from Borrower or any other Person
any amount upon the Guarantor Claims.
Section 4.2.    Claims in Bankruptcy. In the event of any receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceeding involving Guarantor as a debtor, Agent and Lender shall have the
right to prove their claim in any such proceeding so as to establish its rights
hereunder and receive directly from the receiver, trustee or other court
custodian dividends and payments which would otherwise be payable upon Guarantor
Claims. Guarantor hereby assigns such dividends, distributions and payments to
Agent (for the benefit of Lender). Should Agent or Lender receive, for
application against the Guaranteed Obligations, any dividend or payment which is
otherwise payable to Guarantor and which, as between Borrower and Guarantor,
shall constitute a credit against the Guarantor Claims, then, upon the
ninety-first (91st) day after irrevocable payment to Agent (for the benefit of
Lender) in full of the Guaranteed Obligations, Guarantor shall become subrogated
to the rights of Agent or Lender, as applicable, to the extent that such
payments to Agent or Lender, as applicable, on the Guarantor Claims have
contributed toward the liquidation of the Guaranteed Obligations, and such
subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Agent or Lender, as applicable, had
not received dividends or payments upon the Guarantor Claims.
Section 4.3.    Payments Held in Trust. Notwithstanding anything to the contrary
contained in this Guaranty, though except as provided in Section 4.1 above, in
the event that Guarantor should receive any funds, payments, claims and/or
distributions which are prohibited by this Guaranty, Guarantor agrees to hold in
trust for Agent and Lender an amount equal to the amount of all funds, payments,
claims and/or distributions so received, and agrees that it shall have
absolutely no dominion over the amount of such funds, payments, claims and/or
distributions so received except to pay such funds, payments, claims and/or
distributions promptly to Agent, and Guarantor covenants promptly to pay the
same to Agent.
Section 4.4.    Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Loan and the
Guaranteed Obligations, regardless of whether such encumbrances in favor of
Guarantor, Agent or Lender presently exist or are hereafter created or attach.
Without the prior written consent of Agent, Guarantor shall not (i) exercise or
enforce any creditor’s rights it may have against Borrower, or (ii) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including,




--------------------------------------------------------------------------------





without limitation, the commencement of, or the joinder in, any liquidation,
bankruptcy, rearrangement, debtor’s relief or insolvency proceeding) to enforce
any liens, mortgages, deeds of trust, security interests, collateral rights,
judgments or other encumbrances on the assets of Borrower held by Guarantor. The
foregoing shall in no manner vitiate or amend, nor be deemed to vitiate or
amend, any prohibition in the Loan Documents against Borrower granting liens or
security interests in any of its assets to any Person other than Agent or
Lender.
ARTICLE 5    
COVENANTS
Section 5.1.    Covenants. Guarantor shall not create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable, contingently or
otherwise, under any indebtedness in violation of the terms of Section 6.02 of
that certain Credit and Guaranty Agreement dated February 5, 2019 between
Guarantor and Barclays Bank PLC as in effect on the date of this Agreement.
Section 5.2.    Prohibited Transactions. Guarantor shall not enter into or
effectuate any transaction with any Affiliate on terms materially less favorable
than would be obtained in an arms-length transaction.
Section 5.3.    Financial Statements. Guarantor shall deliver to Agent:
(a)    within 120 days after the end of each calendar year, a complete copy of
Guarantor’s annual financial statements audited by KPMG, LLP or an independent
accountant reasonably acceptable to Agent, including statements of income and
expense and a balance sheet for Guarantor;
(b)    Simultaneous with Guarantor’s quarterly filing with the Securities
Exchange Commission (“SEC”), financial statements (including a balance sheet as
of the end of such calendar quarter and a statement of income and expense for
such calendar quarter) in form, content, level of detail and scope filed with
the SEC;
(c)    Guarantor’s delivery obligations under subsections (a) and (b) shall be
deemed satisfied upon Guarantor’s filing of the materials called for therein
with the SEC;
(d)    by the earlier of (A) 120 days after each calendar year-end, and (B) a
date within 15 days after the date filed, a complete copy of Guarantor’s tax
return certified by Guarantor; and
(e)    within 10 Business Days after request by Agent, such financial
information with respect to Guarantor as Agent may reasonably request from time
to time (including, without limitation, any financial information as set forth
in this Section 5.3).
ARTICLE 6    
MISCELLANEOUS
Section 6.1.    Waiver. No failure to exercise, and no delay in exercising, on
the part of Lender or Agent, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right. The rights of
Lender and Agent hereunder shall be in addition to all other rights provided by
law. No modification or waiver of any provision of this Guaranty, nor any
consent to any departure therefrom, shall be effective unless in writing and no
such consent or waiver shall extend beyond the particular case and purpose
involved. No notice or demand given in any case shall constitute a waiver of the
right to take other action in the same, similar or other instances without such
notice or demand.
Section 6.2.    Notices. All notices, demands, requests, consents, approvals or
other communications required, permitted or desired to be given hereunder shall
be delivered in accordance with Section 10.6 of the Loan Agreement, and if to
Guarantor, at the address set forth in the introductory paragraph of this
Guaranty.




--------------------------------------------------------------------------------





Section 6.3.    Governing Law; Jurisdiction; Service of Process.
(a)    THIS GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE
BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) (EXCLUDING THE LIEN LAW OF THE STATE
OF NEW YORK) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT
AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE
LIEN AND SECURITY INTEREST CREATED BY THE MORTGAGE IN REAL AND PERSONAL PROPERTY
SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH
THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT
PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL
GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND
ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT
PERMITTED BY LAW, GUARANTOR, AGENT AND LENDER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS GUARANTY, AND THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST AGENT, LENDER OR GUARANTOR
ARISING OUT OF OR RELATING TO THIS GUARANTY MAY AT AGENT’S OPTION BE INSTITUTED
IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK,
PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
GUARANTOR, AGENT AND LENDER WAIVE ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND GUARANTOR, AGENT AND LENDER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. GUARANTOR DOES
HEREBY DESIGNATE AND APPOINT:
CHRISTY SCHAEFFER
MANAGING CLERK
GREENBERG TRAURIG
METLIFE BUILDING
200 PARK AVE
NEW YORK, NEW YORK 10166
AS ITS AUTHORIZED AGENT FOR PERSONAL SERVICE OF PROCESS WHICH MAY BE SERVED IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK,
NEW YORK. GUARANTOR FURTHER AGREES THAT PERSONAL SERVICE OF PROCESS UPON SAID
AGENT AT AGENT’S ADDRESS IN THE STATE OF NEW YORK SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, IF ANY, AND
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT IN THE STATE OF NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS). NOTHING CONTAINED
HEREIN SHALL AFFECT THE RIGHT OF AGENT OR LENDER TO SERVE PROCESS IN ANY OTHER
MANNER




--------------------------------------------------------------------------------





PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
GUARANTOR IN ANY OTHER JURISDICTION.
Section 6.4.    Invalid Provisions. If any provision of this Guaranty is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
Section 6.5.    Amendments. This Guaranty may be amended only by an instrument
in writing executed by the party(ies) against whom such amendment is sought to
be enforced.
Section 6.6.    Parties Bound; Assignment. This Guaranty shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Lender and Agent
shall have the right to assign or transfer its rights under this Guaranty in
connection with any assignment of the Loan and the Loan Documents. Any assignee,
transferee or successor of Lender or Agent shall be entitled to all the benefits
afforded to Lender and Agent under this Guaranty. Guarantor shall not have the
right to assign or transfer its rights or obligations under this Guaranty
without the prior written consent of Agent, and any attempted assignment without
such consent shall be null and void.
Section 6.7.    Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Guaranty.
Section 6.8.    Recitals. The recitals and introductory paragraphs hereof are a
part hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
Section 6.9.    Counterparts. To facilitate execution, this Guaranty may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.
Section 6.10.    Rights and Remedies. If Guarantor becomes liable for any
indebtedness owing by Borrower to Agent or Lender, by endorsement or otherwise,
other than under this Guaranty, such liability shall not be in any manner
impaired or affected hereby and the rights of Agent and Lender hereunder shall
be cumulative of any and all other rights that Agent and Lender may ever have
against Guarantor. The exercise by Agent or Lender of any right or remedy
hereunder or under any other instrument, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy.
Section 6.11.    Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTOR, AGENT AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR, AGENT AND LENDER
AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE
OF DEALING AMONG GUARANTOR, AGENT AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT




--------------------------------------------------------------------------------





OR MODIFY ANY TERM OF THIS GUARANTY. THERE ARE NO ORAL AGREEMENTS AFFECTING OR
RELATING TO THE TERMS OF THIS GUARANTY AMONG OR BETWEEN GUARANTOR, AGENT AND/OR
LENDER.
Section 6.12.    Waiver of Right To Trial By Jury. GUARANTOR, AGENT AND LENDER
HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY,
AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT
SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AGENT
AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. AGENT IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.
Section 6.13.    Waiver of Right of Setoff. AGENT AND EACH LENDER HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL CURRENT AND FUTURE RIGHTS OF
AGENT AND SUCH LENDER TO SET OFF AND APPLY ANY AND ALL BALANCES AND AMOUNTS
(GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) OF GUARANTOR ON
DEPOSIT IN ANY BANK ACCOUNT OF GUARANTOR ESTABLISHED WITH AGENT OR ANY LENDER
(SOLELY TO THE EXTENT THAT SUCH ACCOUNTS WERE NOT ESTABLISHED IN CONNECTION WITH
THE LOAN) AGAINST ANY AND ALL OF THE OBLIGATIONS OF GUARANTOR NOW OR HEREAFTER
EXISTING UNDER THIS GUARANTY OR THE OTHER LOAN DOCUMENTS UPON THE FAILURE OF
BORROWER OR GUARANTOR TO PAY WHEN DUE ANY AMOUNT DUE AND OWING PURSUANT TO THIS
GUARANTY OR SUCH OTHER LOAN DOCUMENT SOLELY TO THE EXTENT THAT SUCH SET OFF OR
APPLICATION DOES NOT CONSTITUTE AND IS NOT OTHERWISE PART OF AN ENFORCEMENT OF
THE REMEDIES GRANTED TO AGENT AND EACH LENDER PURSUANT TO THE LOAN DOCUMENTS.
Section 6.14.    Cooperation. Guarantor acknowledges that Agent and Lender may
(i) sell this Guaranty, the Note and the other Loan Documents to one or more
Persons as a whole loan, (ii) participate the Loan secured by this Guaranty to
one or more Persons, (iii) otherwise sell the Loan or one or more interests
therein to Persons (the transactions referred to in clauses (i) through (iii)
are hereinafter each referred to as “Secondary Market Transaction”). Subject to
the terms, conditions and limitations set forth in the Loan Agreement, Guarantor
shall reasonably cooperate with Agent and Lender (or cause Borrower to, in
either circumstance, at Lender’s expense) in effecting any such Secondary Market
Transaction and shall provide such information and materials as may be required
or necessary, pursuant to Section 9.1 and Section 9.2 of the Loan Agreement.
Agent and Lender shall be permitted to share all such information with the
investment banking firms, rating agencies, accounting firms, law firms and other
third-party advisory firms involved with the Loan and the Loan Documents or the
applicable Secondary Market Transaction, provided that prior to any such
disclosure of non-public or confidential information, such recipient of
information (other than any rating agency) shall be required to enter into a
confidentiality and nondisclosure agreement in form reasonably acceptable to
Guarantor obligating the recipient to maintain the confidentiality of any
non-public or confidential information received by it. It is understood that the
information provided by Guarantor to Agent and Lender, may ultimately be
disclosed to purchasers and potential purchasers in connection with a Secondary
Market Transaction. Agent and Lender and all of the aforesaid third-party
advisors and professional firms shall be entitled to rely on the information
supplied by, or on behalf of, Guarantor in the form as provided by Guarantor.
Agent and Lender may publicize the existence of the Loan in connection with its
marketing for a Secondary Market Transaction or otherwise as part of its
business development. Section 9.3 of the Loan Agreement is hereby incorporated
herein as if fully set forth herein.
Section 6.15.    Reinstatement in Certain Circumstances. If at any time any
payment of the principal of or interest under the Note or any other amount
payable by Borrower under the Loan Documents is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of
Borrower or otherwise,




--------------------------------------------------------------------------------





Guarantor’s obligations hereunder, if any, with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.
Section 6.16.    Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this Guaranty may be used interchangeably in the singular or
plural form, (b) any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, (c) the word “Guarantor” shall mean
“Guarantor and any successor thereto, whether by operation or law or otherwise”,
(d) the word “Lender” shall mean “Lender and any subsequent holder of the Note”,
(e) the word “Agent” shall mean “Agent and any successor or assign of Agent”,
(f) the word “Note” shall mean “the Note and any other evidence of indebtedness
secured by the Loan Agreement”, (g) the word “Property” shall include any
portion of the Property and any interest therein, and (h) the phrases
“attorneys’ fees”, “legal fees” and “counsel fees” shall include any and all
attorneys’, paralegal and law clerk fees and disbursements, including, but not
limited to, fees and disbursements at the pre-trial, trial and appellate levels,
incurred or paid by Agent or Lender in protecting their interest in the
Property, the Leases and/or the Rents and/or in enforcing its rights hereunder.
Section 6.17.    Joint and Several. If there is more than one Guarantor, the
obligations of each Guarantor hereunder are joint and several.
Section 6.18.    Fully Recourse. All of the terms and provisions of this
Guaranty are recourse obligations of Guarantor and not restricted by any
limitation on personal liability set forth in any of the Loan Documents.
Section 6.19.    Unsecured Obligations. The obligations of Guarantor under this
Guaranty are not secured by the lien of the Mortgage or the security interests
or other collateral described in the Mortgage or the other Loan Documents, it
being the intent of Agent and Lender to create separate obligations of Guarantor
hereunder which can be enforced against Guarantor without regard to the
existence of the Mortgage or other Loan Documents or the liens or security
interests created therein.
Section 6.20.    Incorporation by Reference. To the extent that any provisions
or defined terms contained in any other Loan Document (including, without
limitation, the Loan Agreement) are used herein or incorporated by reference,
and such other Loan Document is terminated or otherwise satisfied prior to the
termination of this Guaranty, then, for the avoidance of doubt, such provisions
and/or defined terms shall survive until the satisfaction of the Obligations
without regard to the fact that the Loan Document originally containing the same
has been otherwise terminated or satisfied.
[NO FURTHER TEXT ON THIS PAGE]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.
GUARANTOR:
ALLEGIANT TRAVEL COMPANY,
a Nevada corporation


By: /s/ Greg Anderson
Name: Greg Anderson
Its: SVP, Treasurer and PAO






